Green, J.P., and Hayes, J. (dissenting).
We dissent and would affirm. Plaintiff injured his back when the ladder he was standing on kicked from beneath him, causing him to grab a hanger rod to prevent him from falling to the floor. Plaintiffs injury was caused by “the effects of gravity” (Rocovich v Consolidated Edison Co., 78 NY2d 509, 514 [1991]; see Golda v Hutchinson Enters., 219 AD2d 803 [1995]). The majority concludes that, because plaintiff did not fall to the ground, Labor Law § 240 (1) is not applicable, citing Morrison v Christa Constr. ([appeal No. 2] 305 AD2d 1004, 1005 [2003], lv denied 1 NY3d 505 [2003]). Unlike the plaintiff in Morrison, plaintiff in the instant case *1029proved that the ladder supplied was inadequate to protect him from harm directly flowing from the application of the force of gravity (see Raczka v Nichter Util. Constr. Co., 272 AD2d 874 [2000]). Plaintiff further established that, had he been supplied with a taller ladder so that he could reach the work area without having to stand on the very top of the ladder, his injuries could have been avoided. Present—Green, J.P., Scudder, Kehoe, Smith and Hayes, JJ.